587 F. Supp. 1071 (1984)
James B. STANLEY, Plaintiff,
v.
UNITED STATES of America, et al., Defendants.
No. 78-8141 CIV-GONZALEZ.
United States District Court, S.D. Florida.
August 3, 1984.

ORDER OF CLARIFICATION
GONZALEZ, District Judge.
THIS CAUSE has come before the Court for review sua sponte upon examination of its order entered October 28, 1983 and cited at 574 F. Supp. 474 (S.D.Fla.1983). By this order, the Court seeks to correct two scrivener's errors in the text of the opinion. It shall be
ORDERED AND ADJUDGED that:
1. At 574 F.Supp. at 483, col. 1, line 8 (slip op. page 14, line 8) the word "There" be changed to "The".
*1072 2. At 574 F.Supp. at 485, col. 2, line 25 (slip op. page 18, line 16) the word "independent" be changed to "dependent".